DETAILED ACTION
1.	This Notice of Allowance is in response to the Printer’s Rush filed May 25, 2021.
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Claim 9:  change to depend from claim 1 instead of claim 8
	Claim 11: change to depend from claim 1 instead of claim 8
	Claim 12: change to depend from claim 1 instead of claim 8.  
REASONS FOR ALLOWANCE
3.	Claims 1-7, 9, and 11-15 are allowable over the references of record for at least the following reasons:
	Claim 1: a transparent portion that is disposed on a top of the housing to observe the air filter; and an edge portion coupled with a flat surface of an engine control unit, such that the ECU is placed in direct contact with the airstream.
	Claim 13: a transparent portion configured to observe the air filter; and an edge portion coupled with a flat surface of an engine control unit, such that the ECU is placed in direct contact with the airstream.
	The closest prior art is the Blixt reference.  The Blixt reference fails to disclose all of the features of amended independent claims 1 and 13.  Furthermore, modification of the Blixt reference to arrive at the language of amended claims 1 and 13 would render the Blixt reference inoperable for its intended purpose.  The Blixt reference discloses a box containing the filter which does not have any flat surfaces which would be compatible with a surface of an ECU.  If the Blixt reference were modified to have a flat surface, this would affect the structural integrity of the box thereby rendering the device inoperable for its intended function.  Accordingly, there is allowable subject matter.  


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747